[PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                           FILED
                         ________________________                 U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                                                        JULY 11, 2012
                                No. 11-13592                             JOHN LEY
                          ________________________                        CLERK


                       D.C. Docket No. 9:08-cv-80876-PAS



DUANE EUGENE OWEN,

                                llllllllllllllllllllllllllllllllllllllllPetitioner-Appellant,

                                      versus

FLORIDA DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL OF FLORIDA,

                             llllllllllllllllllllllllllllllllllllllllRespondents-Appellees.

                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                                (July 11, 2012)

Before DUBINA, Chief Judge, and HULL and MARCUS, Circuit Judges.

HULL, Circuit Judge:
      Florida death row inmate Duane Eugene Owen appeals the district court’s

denial of his 28 U.S.C. § 2254 petition for a writ of habeas corpus. After review

and oral argument, we affirm.

                                I. BACKGROUND

      Owen is under two death sentences for two murders in 1984, for which he

was separately tried, convicted, and sentenced. Owen’s March 24, 1984 murder of

Karen Slattery in Delray Beach, Florida, is the subject of this appeal. Owen’s May

28, 1984 murder of Georgianna Worden in Boca Raton, Florida, is the subject of

this Court’s decision in Owen v. Secretary for the Department of Corrections, 568

F.3d 894 (11th Cir. 2009).

      The Slattery and Worden cases are legally distinct but factually similar. In

each murder, Owen broke into a private home late at night, removed most of his

clothing, sexually assaulted the victim, and brutally murdered the victim (he killed

Slattery with a knife, Worden with a hammer). Delray Beach and Boca Raton

police worked together to investigate the murders and, after Owen’s arrest,

questioned Owen about both murders. Owen confessed to both murders on the

same day.

      We discuss the Worden murder, investigation, and legal proceedings where

necessary for context. Otherwise, we confine our discussion to the Slattery

                                         2
murder case on appeal here.

A.     Slattery Murder Investigation

       On the evening of March 24, 1984, victim Karen Slattery, who was 14 years

old, was babysitting for William and Carolyn Helm at their home in Delray Beach.

Just after midnight, the Helms returned home and found a large pool of blood in

the kitchen, with drag marks leading toward the master bedroom. The Helms

called the police, who found Slattery’s body in the master bedroom. Slattery’s

body had 18 knife wounds and showed evidence of sexual assault.1 There were

eight stab wounds on Slattery’s back, six stab wounds on her neck, and four

cutting wounds on the front of her throat. The Helm children, ages three and

seven, were in their own bedroom, asleep and unharmed. Police discovered that

Slattery’s killer entered the Helms’ home by cutting the screen to a window in the

master bedroom. Police found a bloody footprint made by the killer’s bare or

stockinged right foot.

           On May 29, 1984, Boca Raton police arrested Owen on unrelated burglary

charges and outstanding warrants for failure to appear. See Owen v. State, 560 So.

       1
        A vaginal swab tested positive for semen. Based on the state of serology analysis
available at the time, police “found nothing in the semen evidence to indicate or to eliminate
Duane Owen as a contributor to the semen.” However, in the late 1990s, new DNA testing of the
semen showed that the semen found in Slattery’s body contained DNA markers linking it to
Owen, who is Caucasian, and only 1 out of 690 million Caucasian males would have those same
DNA markers.

                                              3
2d 207, 209 (Fla. 1990) (“Owen I”), abrogated in part by State v. Owen, 696 So.

2d 715 (Fla. 1997) (“Owen III”). On that same day, Worden’s body was found in

Boca Raton.

      Over the next three weeks, police questioned Owen about various crimes

they believed Owen committed. The police questioning, which was videotaped,

occurred over six days: June 3, 6, 7, 8, 18, and 21, 1984. As the Florida Supreme

Court explained, Owen initiated many of the questioning sessions, was repeatedly

advised of his rights to remain silent and to counsel, acknowledged and waived

those rights, and expressed a desire to confess to crimes if the police could

convince him they had enough evidence to convict him. Owen I, 560 So. 2d at

209–10. “Consequently, there evolved a procedure whereby the police officers

would present their evidence and attempt to persuade him that they had the

necessary proof.” Id. at 210.

      On the first four days of questioning, Owen confessed to a number of

burglaries, sexual batteries, and other crimes. On the fifth day, June 18, Owen

reinitated contact with police and renewed and expanded upon his earlier

confessions.

B.    Owen’s June 21 Confession

      On the sixth day, June 21, 1984, police obtained from Owen, through a

                                          4
court order, an inked footprint standard to compare to the footprint found at the

Slattery crime scene. Later that day, police officers interviewed Owen, and Owen

confessed to the Worden and Slattery murders.

       The June 21, 1984 questioning began at 6:29 p.m.2 Boca Raton police

officer Kevin McCoy read Owen his Miranda rights, and Owen said he understood

them. Officer McCoy and another officer revealed that Owen had left a fingerprint

at the Worden murder scene. Owen conceded that the fingerprint was “[r]eally

strong evidence.” Owen then confessed to murdering Worden, and answered

questions about details of his crime.

       Later, at 7:39 p.m., police initiated a new interview with Owen, this time

about the Slattery murder. Most of the questioning was by Delray Beach police

officer Mark Woods and his supervisor, Lt. Rick Lincoln. Owen was read his

Miranda rights again, and Owen again indicated he understood them.

       The entire Slattery interview, including breaks, lasted about three hours.

Officer Woods discussed the Slattery evidence with Owen. Owen suggested the

evidence was not as strong as the Worden evidence, stating, “they found a

fingerprint in that other one.” Owen was asked whether the fingerprint was “what



       2
      We have a precise chronology of the interview on June 21, 1984 because it, like the other
Owen police interviews, was video-recorded.

                                              5
it took to get you to tell them about” the Worden murder, and Owen responded,

“Once I see it on paper, you know. . . . [T]hey found the fingerprint . . . and . . . so,

like they say, the game is over, man.”

      Lt. Lincoln told Owen it was “really not difficult to put [the Slattery and

Worden] cases together” because “the similarities are just astounding.” Early in

the interview, Lt. Lincoln showed Owen pictures of the bloody footprint left at the

Slattery crime scene and Owen’s inked footprint impression. Officer Woods told

Owen it was “the same footprint,” and Owen agreed that it “looks identical to me.”

      Throughout the three-hour Slattery interview, Owen freely answered many

questions. Even early on in the interview, Owen never disavowed his guilt in

Slattery’s murder—as Lt. Lincoln later pointed out, Owen “won’t lie” when

“confronted with the truth”—and Owen even inculpated himself by admitting his

footprint “looks identical” to the one made in Slattery’s blood. The Miranda-

confession issues here involve only two time points in the interview, and we quote

the relevant interrogation for full context.

      After 43 minutes of the Slattery interview, the officers inquired about

whether Owen had looked for a particular house. Owen replied: “I’d rather not

talk about it,” as follows:

      OFFICER LINCOLN: Satisfy yourself right now. There’s a few things

                                           6
      . . . that I have to know, Duane. A couple pieces of the puzzle don’t fit.
      How did it come down? Were you looking at that particular house or
      just going through the neighborhood?
      THE DEFENDANT: I’d rather not talk about it.
      OFFICER WOODS: Why?
      OFFICER LINCOLN: Why? You don’t have to tell me about the details
      if you don’t want to if you don’t feel comfortable about that. Was it just
      a random thing? Or did you have this house picked out? That’s what
      I’m most curious about[.] Things happen, Duane. We can’t change them
      once they’re done.
      THE DEFENDANT: No.

(Emphasis added.)

      The officers asked Owen about other details of the Slattery murder and

reminded him of the evidence against him. Lt. Lincoln said “the time has come,”

and Owen responded, “Yeah.” Owen admitted, “There ain’t no way out,” but he

was “just trying to think about the situation, you know.”

      In response to further questioning, Owen told the officers that he did not

know the Helms and had never been to their house before the night Slattery was

killed. Then, at seventy minutes into the Slattery interview, the police officers

asked a series of questions about the bicycle Owen rode to the Helms’ house, and

Owen answered questions. At one point, however, in response to a specific

question about where Owen put the bicycle, Owen said, “I don’t want to talk about

it,” as follows:

      OFFICER LINCOLN: . . . What did you do with it? You must have put

                                          7
       it someplace[.] Where? Over in that field across from the house? A lot
       of woods over in there. That’s where I’d probably put it. Is that where
       you put it?
       OFFICER WOODS: He don’t have the bicycle, Duane. He’s just trying
       to fill in the blanks, you know.
       THE DEFENDANT: Yeah.
       OFFICER LINCOLN: Duane knows.
       OFFICER WOODS: Tell him.
       OFFICER LINCOLN: There’s only two places it could have—could
       have been, Duane, after you moved it. Either behind the house or in
       front of the house. Which was it?
       OFFICER WOODS: Well?
       THE DEFENDANT: How do you know I even had a bike? You don’t
       even know that.
       OFFICER LINCOLN: You tell me you didn’t have a bicycle. See, you
       won’t lie, Duane. I know you won’t lie when you are confronted with
       the truth. Now, are you going to tell me you didn’t have a bicycle? I
       know that much about you now. You play by the rules. Those rules are
       important. We all need rules.
               Now, did you have a bicycle? Of course, you did. Now, where
       did you put it?
       THE DEFENDANT: I don’t want to talk about it.

(Emphasis added.)3

       Later in the interview, Owen asked the officers if they could arrange for

Owen’s brother to speak to him in person. Lt. Lincoln said he was not in a

position to make any promises. Lt. Lincoln told Owen that “Boca’s got you

nailed” for the Worden murder, and Owen could not “be punished twice for the

same thing.” Owen replied, “I know, but two counts, man, that’s pretty heavy, you


       3
        The two questions to which Owen responded by saying he did not want to talk about it
occurred 27 minutes apart.

                                              8
know.” The conversation continued, and Owen admitted the police had “got [him]

good”:

      Q.     How long were you outside the house, Duane? Hours? Minutes?
      A.     You guys got me good, man.
      Q.     Yeah.
      A.     Yeah. I knew it too.
      Q.     Did you?
      A.     Yep. As soon as they asked me for footprints. . . . I knew they
             wouldn’t be asking for it unless they had something.
      Q.     Yeah.
      A.     Yeah, unless they had something, man.
      Q.     How long were you outside?
      A.     What the hell, like you said, two— It doesn’t make no difference
             once you got one.

      After pausing to think for a moment “about specifics and stuff,” Owen

began to share the details of the Slattery crime. The details Owen provided, some

of which only the killer would know, included the following: (1) he put socks on

his hands before he entered through the bedroom window; (2) he stole a pair of

leather ladies gloves inside the house and moved his socks back to his feet; (3) he

closed the door to the children’s room; (4) Slattery was watching television and,

after pausing to check on the children, picked up the phone to make a call when

Owen confronted her; (5) Owen grabbed the phone from Slattery and put it back

on its cradle; (6) Owen then began “sticking her” with the knife; (7) Slattery tried

to push Owen away and he came up from behind and stabbed her in the back; (8)


                                          9
Slattery fell to the floor on her back and stopped fighting; (9) Owen checked on

the children again and shut their door, locked the front door and turned off most of

the lights; (10) Owen dragged Slattery by her feet into the bedroom; (11) Owen

took off her shorts and pushed up her shirt and bra, then raped her; and (12) Owen

showered before leaving.

C.    Motion to Suppress

      In the Slattery case, a grand jury indicted Owen on charges of first-degree

murder, sexual battery, and burglary of a dwelling with intent to commit sexual

battery inside. Owen’s counsel moved to suppress Owen’s confession. After

holding an evidentiary hearing, the state trial court denied Owen’s motion to

suppress.

D.    First Trial and Reversal on Direct Appeal

      In 1985, Owen was tried in the Slattery case. The State introduced Owen’s

confession, plus corroborating evidence, including the bloody footprint. The jury

found Owen guilty on all charges.

      After the penalty phase, the jury recommended the death penalty on the

first-degree murder conviction by an 11-to-1 vote. The state trial court imposed

the death penalty for the Slattery murder conviction and life imprisonment for the




                                         10
sexual battery and armed burglary convictions.4

       Owen appealed. The Florida Supreme Court reversed Owen’s convictions

and remanded for a new trial. Owen I, 560 So. 2d at 212. The Florida Supreme

Court concluded that, although Owen’s confession to the Slattery murder was

voluntary for Fifth Amendment purposes, it was “obtained in violation of the

procedural rules of Miranda” because the questioning continued after Owen made

the statements, “I’d rather not talk about it,” and “I don’t want to talk about it.” Id.

at 210–11 (citing Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602 (1966)).

       The Florida Supreme Court determined it could not affirm the denial of

Owen’s motion to suppress in light of “the well-established rule that a suspect’s

equivocal assertion of a Miranda right terminates any further questioning except

that which is designed to clarify the suspect’s wishes.” Id. at 211 (emphasis

added). The Florida Supreme Court found that Owen’s “responses were, at the

least, an equivocal invocation of the Miranda right to terminate questioning, which

could only be clarified.” Id.

E.     Supreme Court’s Intervening Decision in Davis v. United States

       In 1994, more than four years after the Florida Supreme Court’s remand but


       4
        Later, in 1986, Owen was tried and convicted of Worden’s murder and was sentenced to
death. On direct appeal, the Florida Supreme Court affirmed Owen’s Worden convictions and
sentence. Owen v. State, 596 So. 2d 985 (Fla. 1992).

                                             11
before Owen was re-tried, the United States Supreme Court decided Davis v.

United States, 512 U.S. 452, 114 S. Ct. 2350 (1994). In Davis, the Supreme Court

held that if a suspect during police questioning makes an “ambiguous” or

“equivocal” reference to an attorney, such “that a reasonable officer in light of the

circumstances would have understood only that the suspect might be invoking the

right to counsel” under Miranda, the police need not cease questioning the suspect.

Davis, 512 U.S. at 459, 114 S. Ct. at 2355. Instead, to assert his right to counsel, a

“suspect must unambiguously request counsel”—that is, he “must articulate his

desire to have counsel present sufficiently clearly that a reasonable police officer

in the circumstances would understand the statement to be a request for an

attorney.” Id. (emphasis added). Further, although “it will often be good police

practice” for police officers confronted with an ambiguous or equivocal statement

to ask clarifying questions, the Supreme Court declined to require clarifying

questioning, reiterating that “[u]nless the suspect actually requests an attorney,

questioning may continue.” Id. at 461–62, 114 S. Ct. at 2356–57.

F.    State’s Motion to Reconsider

      After Davis, the State moved the state trial court to “revisit the Florida

Supreme Court’s ruling” as to the suppression of Owen’s confession. The state

trial court denied the motion, and the State petitioned the Fourth District Court of

                                          12
Appeal for certiorari. The Fourth District Court of Appeal denied certiorari but

certified the issue of the admissibility of Owen’s confession to the Florida

Supreme Court. State v. Owen, 654 So. 2d 200, 202 (Fla. 4th DCA 1995) (“Owen

II”).

        On certification, the Florida Supreme Court in Owen III concluded, “Davis

now makes it clear that, contrary to our belief at the time, federal law did not

require us to rule Owen’s confession inadmissible.” Owen III, 696 So. 2d at 718.

Although Davis involved an ambiguous request for an attorney, the Florida

Supreme Court determined that Davis’s reasoning applies to an equivocal or

ambiguous “assertion of any right under Miranda,” including the right to remain

silent. Id. at 717–18. The Florida Supreme Court concluded that “police in

Florida need not ask clarifying questions if a defendant who has received proper

Miranda warnings makes only an equivocal or ambiguous request to terminate an

interrogation.” Id. at 719. Florida’s constitution and the U.S. Constitution were

coterminous as to the application of Miranda on this issue. Id. at 719–20.

        In Owen III, the Florida Supreme Court then turned to “the question of how

to treat Owen’s confession” in light of its prior holding in Owen I that the

confession was inadmissible. Id. at 720. The Florida Supreme Court recognized

the law of the case doctrine, but noted that “[a]n intervening decision by a higher

                                          13
court”—such as the Supreme Court’s Davis decision—is an exceptional situation

in which a court could depart from the law of the case and reconsider a prior legal

decision made in a case. Id. The Florida Supreme Court concluded that “reliance

upon our prior decision in Owen’s direct appeal would result in manifest injustice

to the people of this state because it would perpetuate a rule which we have now

determined to be an undue restriction of legitimate law enforcement activity.” Id.

       The Florida Supreme Court did not reinstate Owen’s convictions, however,

but instead remanded for new proceedings in the trial court under the Davis

rationale:

       Because Owen’s responses were equivocal, the State would have this
       Court reinstate Owen’s convictions on the ground that a retrial is
       unnecessary in light of our decision. We are unwilling to go that far. Our
       prior decision which reversed Owen’s convictions and remanded for a
       new trial is a final decision that is no longer subject to rehearing. With
       respect to this issue, Owen stands in the same position as any other
       defendant who has been charged with murder but who has not yet been
       tried. Just as it would be in the case of any other defendant, the
       admissibility of Owen’s confession in his new trial will be subject to the
       Davis rationale that we adopt in this opinion. However, Owen’s prior
       convictions cannot be retroactively reinstated.

Id. (footnote omitted).5 In short, having reversed Owen’s earlier convictions and



       5
         In stating that Owen’s responses were “equivocal,” the Florida Supreme Court explicitly
“reject[ed] Owen’s argument that because we termed his comments to be ‘at least equivocal’ in
our earlier opinion we should now construe his comments as unequivocal.” Owen III, 696 So. 2d
at 720 n.8.

                                              14
remanded for a new trial, the Florida Supreme Court determined that the

admission of Owen’s confession at that new trial would be subject to the Davis

rationale. Id.

G.    Renewed Motion to Suppress

      After remand to the state trial court, Owen renewed his motion to suppress

his confession. The state trial court held a hearing, at which police officers

Lincoln, McCoy, and Woods again testified. Owen also testified.

      The police officers each testified they did not threaten Owen or make him

any promises and that they repeatedly informed Owen of his right to remain silent.

Owen agreed he was made no promises and was told he could cut off questioning

at any time. Owen conceded that he never invoked his right to an attorney before

confessing because an attorney might advise him not to speak to police and he

wanted to speak to police.

      After hearing the evidence, the state trial court denied Owen’s motion to

suppress. The state trial court first found that, based on the totality of the

circumstances, Owen’s confession was voluntary.

      The state trial court then examined whether Owen “unequivocally” invoked

his right to remain silent on June 21, 1984. The state trial court (1) interpreted the

Florida Supreme Court’s Owen III decision to mean that Owen’s statements were

                                           15
equivocal and thus under the Davis rationale his confession was admissible, but

(2) also independently found that, based upon its own review of the videotaped

questioning, the equivocal nature of Owen’s supposed invocation of his right to

remain silent was “clearly depicted.”

H.    Jury Selection

      In Owen’s retrial, jury selection ran from January 4 to January 20, 1999.

The process included a written questionnaire to the venire members, plus oral voir

dire by the court and counsel.6 Among other things, the venire members were

questioned about their views on the death penalty and an insanity defense. Upon

challenge by counsel for the parties, the state trial court excused many panel

members for cause. The State and the defense used their peremptory challenges to

remove other potential jurors.

      At the conclusion of voir dire, the attorneys for both sides expressly

accepted the twelve jurors selected. Owen conferred with his counsel and told the

state trial court that he agreed with the jurors chosen to comprise the panel.

I.    Guilt Phase

      The guilt phase of Owen’s retrial began January 20, 1999. The State played



      6
      Owen was represented by attorneys Carey Haughwout and Donnie Murrell, and the State
by Wayne Chalu and Christopher Moody.

                                           16
Owen’s videotaped confession to police. The State also presented corroborating

evidence, including the testimony of a DNA expert that (1) the semen found in

Slattery’s body contained DNA markers linking it to Owen, who is Caucasian, and

(2) only 1 out of 690 million Caucasian males would have those same DNA

markers.

       The defense conceded that Owen committed the murder but argued he was

insane at the time of the crime.7 The defense called two mental health experts,

clinical psychologist Dr. Faye Sultan and psychologist/psychiatrist Dr. Fredrick

Berlin, both of whom testified Owen was insane when he murdered Slattery.8

       During the State’s cross-examination of Dr. Berlin (which took up nearly 50

transcript pages), the State briefly asked Dr. Berlin about his personal views on the

death penalty. Dr. Berlin acknowledged he was opposed to the death penalty but

would not let that alter his objectivity about the case:

       Q. You understand that the death penalty is a possible punishment in
       this case should the defendant be found guilty of first degree murder?
       A. Yes, sir.
       Q. And may I ask you, Doctor, what your view is on that issue of the

       7
        As defense counsel Haughwout stated in her opening statement, “This case is about why
it happened. We know what happened. Duane told [the police] what happened. Duane told
them everything the prosecutor just told you.”
       8
        Dr. Berlin was unavailable to testify during the trial, so (1) he testified in court before the
jury panel was selected, (2) his testimony was videotaped, and (3) selected portions of the
videotape were played for the jury.

                                                  17
      death penalty?
      A. I am personally opposed to the death penalty.
      Q. So you don’t want to see Mr. Owen executed; isn’t that correct?
      A. That’s correct. But I certainly wouldn’t let that, to the best [of] my
      ability, alter my objectivity in this case. So I want to make that clear.

      Owen’s counsel objected to the admission of this cross-examination,

arguing that Dr. Berlin’s personal objection to the death penalty was (1) irrelevant

to the question of Owen’s guilt and sanity and (2) prejudicial because it was not

shared by the jurors, who had been death-qualified. The state trial court overruled

the objection.

      On January 29, 1999, the jury found Owen guilty of first-degree murder,

attempted armed sexual battery with a deadly weapon or force likely to cause

serious personal injury, and armed burglary of a dwelling.

J.    Penalty Phase and Sentencing

      At the penalty phase, Owen recalled Dr. Sultan and Dr. Berlin and called

neuropsychologist Dr. Barry Crown. On March 4, 1999, the jury recommended a

death sentence by a 10-to-2 vote.

      On March 23, 1999, the state trial court announced Owen’s sentence. On

that day, nearly 15 years to the day after Owen murdered Karen Slattery, Owen,




                                         18
for the second time, received the death penalty for her murder.9

K.     Second Direct Appeal

       Owen appealed to the Florida Supreme Court. See Owen v. State, 862 So.

2d 687 (Fla. 2003) (“Owen IV”). Owen argued, among other things, that the state

trial court “erred in failing to suppress Owen’s confession because Owen made an

unequivocal invocation of his right to remain silent which was ignored by the law

enforcement officers questioning him.” Id. at 693. Owen did not appeal the

admission of the State’s cross-examination of Dr. Berlin in the guilt phase about

his personal view on the death penalty.

       The Florida Supreme Court affirmed Owen’s convictions and death

sentence. Id. On the Miranda claim, the Florida Supreme Court found that the

“trial court properly rejected Owen’s motion to suppress” because the Florida

Supreme Court itself had, “on numerous occasions, deemed Owen’s responses to

be equivocal.”10 Id. at 697. In any event, the Florida Supreme Court also

concluded that the state trial court’s independent finding of equivocality was



       9
        Owen received a life sentence for the armed burglary and a 15-year sentence for the
attempted armed sexual battery.
       10
        The Florida Supreme Court pointed out that (1) in Owen III, it had “specifically stated
that ‘Owen’s responses were equivocal’” and “rejected Owen’s argument that . . . they should be
considered unequivocal”; and (2) “in numerous other opinions,” it had “made reference to
Owen’s responses as exemplars of ‘equivocal utterances.’” Owen IV, 862 So. 2d at 697.

                                               19
“fully supported by competent, substantial evidence” at the suppression hearing.

Id. The Florida Supreme Court stated:

       Clearly, we have concluded that Owen’s statements were equivocal
       responses in context and under the circumstances presented. Owen did
       not, during the motion to suppress hearing below, offer any testimony
       or evidence to contradict our prior determinations. Therefore, under
       State v. Owen, 696 So.2d 715 (Fla.1997), the law enforcement officers
       questioning Owen had no duty to further clarify his equivocal responses
       in the context presented or terminate the interrogation. The trial court
       properly denied Owen’s motion to suppress.

Id. at 697–98.11

L.     State Postconviction Proceedings

       On October 31, 2005, Owen filed a Florida Rule of Criminal Procedure

3.851 motion for capital postconviction relief. Owen alleged, among other things,

that he received ineffective assistance of trial counsel during jury selection

because his counsel (1) failed to challenge for cause or use a peremptory challenge

to remove jurors Sharon Knowles, Betty Matousek, and Betty Jean Griffin; and (2)

failed to object to allegedly improper statements by the State and the trial court.

       The state postconviction court held an evidentiary hearing. Owen’s trial

       11
         Owen also argued that he was coerced into confessing to the Slattery murder and thus
his confession should have been suppressed because it was involuntary. Id. at 693–94. The
Florida Supreme Court rejected this claim, noting that: (1) in Owen I, it had held Owen’s
confession was voluntary; (2) the law of the case doctrine controlled; (3) Owen did not present
any new evidence justifying reviewing the voluntariness issue; and (4) even without the law of
the case doctrine, the record showed that the state trial court correctly found Owen’s confession
was voluntary. Id. at 694–96.

                                                20
counsel, Carey Haughwout, testified that she did not recall any details of what

happened, or what decisions she made, during jury selection.

      On September 21, 2006, the state postconviction court denied Owen’s 3.851

motion. As to Owen’s jury-selection claim, the state postconviction court found

no deficient performance by Owen’s trial counsel. The state postconviction court

further concluded, as to jurors Matousek and Griffin, that Owen had not shown

prejudice.

      Owen appealed the denial of his 3.851 motion. He also filed in the Florida

Supreme Court a state habeas petition that claimed, among other things, that his

state appellate counsel was ineffective for failing to raise on appeal the State’s

guilt-phase impeachment of Dr. Berlin based on his personal views on the death

penalty.

      The Florida Supreme Court affirmed the denial of 3.851 postconviction

relief and denied Owen’s habeas petition. Owen v. State, 986 So. 2d 534, 541

(Fla. 2008) (“Owen V”). As to the jury-selection claim, the Florida Supreme

Court noted that “‘where a postconviction motion alleges that trial counsel was

ineffective for failing to raise or preserve a cause challenge, the defendant must

demonstrate that a juror was actually biased’ to be entitled to relief.” Id. at 549

(quoting Carratelli v. State, 961 So. 2d 312, 324 (Fla. 2007)). The Florida

                                          21
Supreme Court concluded that Owen was “not entitled to relief because he did not

demonstrate that an actually biased juror served on his jury.” Id. at 550.12

       The Florida Supreme Court also denied Owen’s claim of ineffective

assistance of appellate counsel. Id. at 557. The Florida Supreme Court determined

that the issue about the State’s cross-examination of Dr. Berlin about his death

penalty views “would have been found to be without merit on direct appeal”

because, even if the trial court had erred in permitting the State to ask the

questions, the error was harmless. Id.

M.     Federal Habeas Petition

       On August 7, 2008, Owen filed his 28 U.S.C. § 2254 petition for a writ of

habeas corpus. Owen raised numerous claims, including violation of his right to

remain silent and ineffective assistance of trial and appellate counsel. On

November 30, 2010, the district court issued a thorough 67-page order denying

each claim.

       The district court granted a certificate of appealability (“COA”) on three

       12
          The Florida Supreme Court also rejected Owen’s arguments that trial counsel was
ineffective for not objecting to certain comments as to the insanity defense and mitigating
circumstances by the State and the state trial court during jury selection. Owen V, 986 So. 2d at
550–551. The Florida Supreme Court concluded that Owen failed to show either deficient
performance or prejudice as to the state trial court’s comments on mitigating circumstances
because the jury was properly instructed on mitigation and the trial court’s comments on
mitigation were not improper. Id. at 551. The Florida Supreme Court found that Owen failed to
show any prejudice resulting from the comments by the State. Id.

                                               22
claims: (1) whether the police’s continued questioning violated Owen’s right to

remain silent and to be free from self-incrimination; (2) whether Owen’s trial

counsel was ineffective during jury selection; and (3) whether Owen’s appellate

counsel on direct appeal was ineffective for not arguing that the trial court

erroneously allowed the State to cross-examine and improperly impeach Dr. Berlin

on his personal views on the death penalty. Owen appealed to this Court.13

                                     II. DISCUSSION

A.    Standard of Review

      Under § 2254(d), as amended by the Antiterrorism and Effective Death

Penalty Act of 1996 (“AEDPA”), a federal court cannot grant a state prisoner a

writ of habeas corpus on a claim decided on the merits in state court unless the

state court’s decision was (1) “contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme

Court of the United States,” or (2) “based on an unreasonable determination of the

facts in light of the evidence presented in the State court proceeding.” 28 U.S.C.

§ 2254(d); see Reed v. Sec’y, Fla. Dep’t of Corr., 593 F.3d 1217, 1239 (11th Cir.




      13
           This Court denied Owen’s motion to expand the COA.

                                              23
2010).14 “We review de novo the district court’s decision about whether the state

court acted contrary to clearly established federal law, unreasonably applied

federal law, or made an unreasonable determination of fact.” Reed, 593 F.3d at

1239 (quotation marks omitted).

B.     Miranda and Owen’s Confession

       Owen argues, as he has done throughout, that the admission of his

confession to murdering Karen Slattery violated Miranda v. Arizona, 384 U.S.

436, 86 S. Ct. 1602 (1966). He contends that his two statements, “I’d rather not

talk about it,” and “I don’t want to talk about it,” were unequivocal invocations of

his right to remain silent, and therefore the police officers’ questioning should

have stopped.

       In Owen IV, the Florida Supreme Court held that the state trial court

properly denied Owen’s renewed motion to suppress because “Owen’s statements

were equivocal responses in context and under the circumstances presented.”



       14
         “A state court’s decision is ‘contrary to’ federal law if the ‘state court arrives at a
conclusion opposite to that reached by the Supreme Court on a question of law or if the state
court decides a case differently than the Supreme Court has on a set of materially
indistinguishable facts.’” Consalvo v. Sec’y for Dep’t of Corr., 664 F.3d 842, 844 (11th Cir.
2011) (brackets omitted) (quoting Williams v. Taylor, 529 U.S. 362, 413, 120 S. Ct. 1495, 1523
(2000)). A state court’s decision involves an unreasonable application of federal law “if the state
court identifies the correct governing legal principle from the Supreme Court’s decisions but
unreasonably applies that principle to the facts of the prisoner’s case.” Id. (quotation marks and
brackets omitted) (quoting Williams, 529 U.S. at 413, 120 S. Ct. at 1523).

                                                24
Owen IV, 862 So. 2d at 697. After review, we readily conclude that the Florida

Supreme Court’s decision about Owen’s confession was not contrary to or based

on an unreasonable application of clearly established Supreme Court precedent,

nor was it based on an unreasonable determination of the facts.

      In Miranda, the Supreme Court held that when a person questioned in police

custody indicates that “he wishes to remain silent, the interrogation must cease.”

Miranda, 384 U.S. at 473–74, 86 S. Ct. at 1627. However, a defendant who

wishes to invoke his right to remain silent must do so “unambiguously” and

“unequivocal[ly].” See Davis, 512 U.S. at 458–62, 114 S. Ct. at 2355–57 (stating

that a “suspect must unambiguously request counsel” and “[i]f the suspect’s

statement is not an unambiguous or unequivocal request for counsel, the officers

have no obligation to stop questioning him”); Berghuis v. Thompkins, — U.S. —,

130 S. Ct. 2250, 2259–60 (noting Davis held that an ambiguous or equivocal

invocation of Miranda’s right to counsel did not require police to stop questioning

or to ask only clarifying questions, and determining that “there is no principled

reason to adopt different standards for determining when an accused has invoked

the Miranda right to remain silent and the Miranda right to counsel”).




                                         25
       Under the facts here, and Davis alone,15 it was not unreasonable for the

Florida Supreme Court to conclude that Owen’s confession was admissible

because he did not unequivocally invoke his right to remain silent. It is

undisputed that Owen was informed of his right to remain silent and understood

that right and that he could invoke it at any time. Owen initiated many of the

questioning sessions and admitted at the second suppression hearing that he

wanted to speak to police. Owen repeatedly expressed a desire to confess to

crimes of which he believed the police had enough evidence to convict him

anyway.

       As to the two statements—“I’d rather not talk about it” and “I don’t want to

talk about it”—both were made in response to questions about specific, discrete

details of the crime, not general questions about the crime itself. Both times,

Owen used the pronoun “it,” which could have referred to the specific detail being

asked about. The first time, Lt. Lincoln asked Owen, “Were you looking at that


       15
          We say Davis alone because the 1994 Davis decision predated the Florida Supreme
Court’s 2003 Owen IV decision. In contrast, Thompkins—which marked the U.S. Supreme
Court’s first enunciation of the principle that invocations of the right to remain silent (as opposed
to the right to counsel) must be unambiguous—came years after the Florida Supreme Court’s
2003 decision in Owen IV, and thus does not qualify as clearly established federal law for
purposes of AEDPA. See Yarborough v. Alvarado, 541 U.S. 652, 660–61, 124 S. Ct. 2140, 2147
(2004) (stating that “clearly established Federal law” under AEDPA means “the holdings, as
opposed to the dicta, of [the Supreme] Court’s decisions as of the time of the relevant state-court
decision” (quotation marks omitted)). Notably, Thompkins, like Owen IV, relied on the 1994
Davis decision, too.

                                                 26
particular house or just going through the neighborhood?” and Owen responded,

“I’d rather not talk about it.” Lincoln in turn responded, “Why? You don’t have

to tell me about the details if you don’t want to [or] if you don’t feel comfortable

about that.”16 Owen continued speaking with the officers. Twenty-seven minutes

passed, during which Owen continued his dialogue with the officers. Then Lt.

Lincoln said Owen had a bicycle on the night of the Slattery murder and asked

Owen where he put the bicycle. Owen responded, “I don’t want to talk about it.”

Above we quoted the full context of the questioning, which demonstrates the “it”

refers to the bicycle. Again, Owen continued speaking with the officers.

       Based on the evidence presented in state court, it was not unreasonable for

the Florida Supreme Court to conclude that Owen’s two statements about not

wanting to “talk about it”—which were isolated statements, made nearly 30

minutes apart, in response to questions about very specific details, in the midst of

a give-and-take discussion of the evidence against Owen—did not constitute an



       16
          Lincoln’s responses to this statement and to Owen’s later statement about not wanting
to talk seem to indicate Lincoln had the subjective belief that Owen was—or at least may have
been—only reticent to discuss certain details of the murder, not the murder in general. We
recognize that Lincoln’s subjective understanding of Owen’s intention does not decide the issue,
because the test for whether an invocation of a Miranda right is unequivocal is an objective one.
But Lincoln’s expression of the belief that Owen was referring only to certain details, and
Owen’s failure to correct him, is something that the Florida Supreme Court properly could have
considered in determining whether under the totality of the circumstances Owen’s statements
were equivocal.

                                               27
unequivocal invocation of Owen’s right to remain silent. An unequivocal and

unambiguous invocation of the right to remain silent is one articulated

“sufficiently clearly that a reasonable police officer in the circumstances would

understand the statement to be a request” to exercise his right to remain silent and

terminate the interrogation, not that it might be a request to remain silent. Davis,

512 U.S. at 459, 114 S. Ct. at 2355 (emphasis added); see also United States v.

Mikell, 102 F.3d 470, 477 (11th Cir. 1996) (“Pursuant to Davis, we hold that a

suspect’s refusal to answer certain questions is not tantamount to the invocation,

either equivocal or unequivocal, of the constitutional right to remain silent and

that questioning may continue until the suspect articulates in some manner that he

wishes the questioning to cease.”). Here, the state trial court could reasonably

conclude that an officer in Lt. Lincoln and Officer Woods’s place reasonably

could believe that Owen’s statements did not mean he wanted to invoke his right

to remain silent. The Florida Supreme Court’s decision, affirming the denial of

Owen’s renewed motion to suppress, did not contravene or unreasonably apply

clearly established United States Supreme Court precedent, and it was not based

on an unreasonable determination of the facts in light of the evidence presented in




                                         28
state court.17 Thus, Owen is not entitled to habeas relief on his Miranda claim.18

       Nor is Owen entitled to relief on his claim that his confession should have

been suppressed because it was involuntary. The Florida Supreme Court twice

held that Owen’s confession to murdering Slattery was given voluntarily. See

Owen I, 560 So. 2d at 210 (“The tapes show that the confession was entirely

voluntary under the fifth amendment and that no improper coercion was

employed.”); Owen IV, 862 So. 2d at 696 (“Owen was made fully aware of his

constitutional rights, and knowingly and voluntarily confessed to the Slattery

homicide on June 21, 1984. Clearly, based upon the evidence presented during the



       17
           Owen argues he never received a full and fair hearing on whether he unequivocally
invoked his right to remain silent because: (1) at the first suppression hearing, the equivocal
versus unequivocal nature of Owen’s invocation was not in issue; and (2) at the second
suppression hearing, the state trial court believed it was bound by the Florida Supreme Court’s
earlier determination that Owen’s statements were equivocal.
         We reject this argument. In Owen IV, the Florida Supreme Court found that, although the
state trial court at the second suppression hearing could simply have relied upon the law of the
case, the trial court in fact went further and permitted Owen to introduce new evidence and make
new arguments, then made an “independent determination,” which was supported by the
evidence at the hearing, that Owen’s statements were equivocal. Owen IV, 862 So. 2d at
697–98. This conclusion by the Florida Supreme Court was based on evidence and was not an
unreasonable determination of the facts.
       18
          Further, even if Owen’s statements were not susceptible to two equally plausible
different interpretations—and thus were not ambiguous or equivocal in fact—at the least we
conclude that some fairminded jurists could believe the Florida Supreme Court was correct in
finding them to be so. That is all AEDPA requires to prohibit us from granting federal habeas
relief. See Harrington v. Richter, 562 U.S. —, 131 S. Ct. 770, 786 (2011) (observing that
AEDPA bars federal habeas relief if “fairminded jurists could disagree” on the state court’s
merits determination). At the very minimum, Owen’s statements were arguably ambiguous or
equivocal.

                                              29
motion to suppress hearing, and the entire record of this case, Owen’s confession

was unquestionably voluntary. . . .”). The record shows that Owen wanted to

speak with police, that he was repeatedly told that the officers could make no

promises, and that he chose to confess because of the strength of the State’s

evidence and the fact he had already admitted to murdering Worden and “[i]t

doesn’t make no difference once you got one [murder conviction].” The Florida

Supreme Court’s decision—that Owen’s confession was voluntary—was not

contrary to clearly established Supreme Court precedent, an unreasonable

application of Supreme Court precedent, or based on an unreasonable

determination of the facts.

C.    Ineffective Assistance of Trial Counsel in Jury Selection

      1.     Strickland Test

      Claims of ineffective assistance of counsel during jury selection are

evaluated under the same standard as other ineffective assistance claims. Harvey

v. Warden, Union Corr. Inst., 629 F.3d 1228, 1243 (11th Cir.), cert. denied, 132 S.

Ct. 577 (2011). The petitioner must show both (1) deficient performance by his

trial counsel, and (2) prejudice resulting from the deficient performance.

Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064 (1984).

      To establish deficient performance, Owen “must show that his counsel’s

                                         30
conduct fell below an objective standard of reasonableness in light of prevailing

professional norms at the time the representation took place.” Rose v. McNeil,

634 F.3d 1224, 1241 (11th Cir.) (quotation marks omitted), cert. denied, 132 S. Ct.

190 (2011). The performance prong “entails a deferential review of counsel’s

conduct,” for “courts must indulge a strong presumption that counsel’s conduct

falls within the wide range of reasonable professional assistance.” Id. “To

overcome Strickland’s presumption of reasonableness, [Owen] must show that no

competent counsel would have taken the action that his counsel did take.” Id.

(quotation marks omitted). In other words, Owen must show that his counsel

“made errors so serious that counsel was not functioning as the ‘counsel’

guaranteed [Owen] by the Sixth Amendment.” Strickland, 466 U.S. at 687, 104 S.

Ct. at 2064.

      To establish prejudice, Owen must show that “there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Id. at 694, 104 S. Ct. at 2068. “A

reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Id. “The likelihood of a different result must be substantial, not just

conceivable.” Harrington v. Richter, 562 U.S. —, 131 S. Ct. 770, 792 (2011).

      2.       State Court Denial

                                          31
      Owen claims his trial counsel were ineffective for not using a cause or

peremptory challenge to remove jurors Knowles, Matousek, and Griffin.

Specifically, Owen argues his counsel should have struck those jurors because: (1)

two years before Owen’s retrial, Knowles was the victim of a home invasion

armed robbery in which her daughter was raped; (2) Matousek believed that under

some circumstances, the death penalty should be applied in rape cases; (3)

Matousek indicated on her questionnaire that whether the death penalty should be

applied automatically “depends on the circumstances”; and (4) Griffin said she

thought the death penalty should be imposed automatically when the defendant

killed more than one person and that, in such cases, she would “[p]robably” vote

for the death penalty.

      The 3.851 court concluded that Owen had not shown either deficient

performance or prejudice. The Florida Supreme Court affirmed. Owen V, 986 So.

2d at 549–50.

      Specifically, the Florida Supreme Court found that the 3.851 court “did not

err in denying this claim” because Owen failed to show that any of the three jurors

were “actually biased.” Id. The Florida Supreme Court observed that “[a] juror is

competent if he or she can lay aside any bias or prejudice and render his verdict

solely upon the evidence presented and the instructions on the law given to him by

                                         32
the court.” Id. at 549 (quotation marks omitted). “Therefore, actual bias means

bias-in-fact that would prevent service as an impartial juror.” Id. “Under the

actual bias standard, the defendant must demonstrate that the juror in question was

not impartial—i.e., that the juror was biased against the defendant, and the

evidence of bias must be plain on the face of the record.” Id. (quoting Carratelli v.

State, 961 So. 2d 312, 324 (Fla. 2007)).19

       The Florida Supreme Court further concluded that Owen’s argument that his

attorneys should have struck Knowles from the jury because her daughter was

raped in a home invasion armed robbery was “without merit” because

“Knowles’[s] responses during voir dire indicated that she would be able to lay

aside any bias or prejudice and render her verdict solely upon the evidence



       19
          As background, we note that to prevail on a motion to challenge a juror during the trial
itself, Owen’s trial attorneys would have had to demonstrate actual bias. See Busby v. State, 894
So. 2d 88, 95 (Fla. 2004) (noting that standard for granting cause challenge under Florida law is
whether there is reasonable doubt “as to whether the juror possesses an impartial state of mind,”
which turns on “whether the juror can lay aside any bias or prejudice and render a verdict solely
on the evidence presented and the instructions on the law given by the court”); id. at 100
(observing that “actual bias [is] the standard applicable to cause challenges”).
         However, to prevail on direct appeal on a claim that the trial court erroneously denied a
cause challenge, Florida law requires that the defendant: (1) challenge the biased juror for cause;
(2) if the challenge is denied, then use a peremptory strike on the actually biased juror; then (3)
use all his other peremptory strikes; and (4) “show that an objectionable juror has served on the
jury.” Id. at 92, 96–97. An “objectionable juror” is one “who actually sat on the jury and whom
the defendant either challenged for cause or attempted to challenge peremptorily or otherwise
objected to after his peremptory challenges had been exhausted.” Id. at 97 (quoting Trotter v.
State, 576 So. 2d 691, 693 (Fla. 1991)). The defendant need not show the “objectionable juror”
was actually biased. Id. at 100.

                                                33
presented and the instructions on the law given to her by the court.” Id. at 550

(quotation marks and brackets omitted). The Florida Supreme Court found that,

“[b]ased upon the totality of Knowles’[s] responses in her voir dire, Owen has not

shown [Knowles] to be actually biased.” Id.

       The Florida Supreme Court also concluded that Owen’s claims about jurors

Matousek and Griffin lacked merit and that Owen had not shown any actual bias

as to Matousek and Griffin. Id. Specifically, “[t]he record demonstrates that

despite her personal viewpoint, juror Matousek stated a willingness and ability to

lay aside her possible bias and follow the trial court’s instructions. Juror Matousek

never equivocated as to whether she could follow the law, and accordingly, Owen

has not shown her to be actually biased.” Id. Similarly, “[w]hile Griffin answered

that she ‘[p]robably’ would vote for the death penalty in the circumstance of

multiple victims and gave confusing answers regarding how she would consider

mitigating evidence, she ultimately stated that she would consider mental health

testimony and that such testimony could influence her toward a life sentence.”20

Id.


       20
         The Florida Supreme Court further concluded that trial counsel also “did not act
‘outside the broad range of reasonably competent performance under prevailing professional
standards’ by not objecting to” the judge’s statement to Griffin that the trial would not involve
more than one alleged victim. Id. at 550 n.12 (quoting Melton v. State, 949 So. 2d 994, 1001
(Fla. 2006)).

                                                34
       3.      Owen’s Arguments

       Owen argues that the Florida Supreme Court’s denial of his jury-selection

ineffective assistance claim was contrary to Strickland because Florida’s actual-

bias test is more onerous than Strickland’s prejudice prong, which requires a

reasonable probability of a different result, not a plain showing of actual bias.21

       Initially, we note that it is unclear whether the Florida Supreme Court in

Owen V was addressing the deficient performance prong or only the prejudice

prong of Owen’s ineffective assistance claim. In Owen V, the Florida Supreme

Court never expressly stated whether its analysis related to performance,

prejudice, or both. On one hand, Owen V cited Carratelli, which addressed only

the prejudice prong.

       On the other hand, Owen V expressly found that the 3.851 court (which had

expressly determined Owen’s trial counsel’s performance was not deficient) “did

not err” in denying Owen’s jury-selection ineffective assistance claim. Owen V,



       21
          Although the Florida Supreme Court did not cite Strickland, that does not strip the
Florida Supreme Court’s Owen V decision of the deference due it under AEDPA. See Early v.
Packer, 537 U.S. 3, 8, 123 S. Ct. 362, 365 (2002) (stating that, under § 2254(d), a state court
decision “does not require citation of our cases—indeed, it does not even require awareness of
our cases, so long as neither the reasoning nor the result of the state-court decision contradicts
them”); Blankenship v. Hall, 542 F.3d 1253, 1271 n.4 (11th Cir. 2008) (finding the fact “[t]hat
the state court did not specifically mention Strickland is of no moment,” for the “state court’s
failure to cite the relevant Supreme Court precedents does not mean that AEDPA deference does
not apply”).

                                                35
986 So. 2d at 549.22 Further, the Florida Supreme Court’s analysis in Owen V

speaks in terms of counsel’s conduct, explicitly rejecting Owen’s arguments that

his trial counsel “should have removed” Knowles, Matousek, and Griffin. See id.

at 550 (“Owen argues that trial counsel should have removed juror Knowles . . . .

This argument is without merit. . . . Next, Owen argues that trial counsel should

have removed . . . jurors Matousek and Griffin . . . . This argument is without

merit.”). This language suggests the Florida Supreme Court was analyzing

Owen’s trial counsel’s performance.

       Ultimately, we need not resolve this performance or prejudice question

because Owen, in any event, has not shown the Florida Supreme Court’s decision

on either prong was unreasonable or contrary to clearly established federal law.

We explain why below.

       4.     Performance Prong

       As to the performance prong, Owen contends that no reasonable defense

attorney would have permitted Knowles to sit on the jury because her daughter’s

rape in the home invasion was so traumatic and so similar to the facts of the



       22
          The Supreme Court has suggested that even the ambiguity as to whether a state supreme
court denied a habeas petitioner’s claim on an alternative ground is enough to deny the claim
under AEDPA, provided the possible alternative ground is a reasonable basis upon which to deny
the petitioner’s claim. See Parker v. Matthews, 567 U.S. —, 132 S. Ct. 2148, 2151 (2012).

                                              36
Slattery murder that Knowles could never consider Owen’s insanity defense and

mitigation case in an unbiased way. Owen, however, ignores Knowles’s many

other voir dire responses. For example, Knowles repeatedly insisted she could put

the incident aside in deciding Owen’s case. Defense counsel Haughwout

questioned Knowles about the incident at length several times and candidly told

Knowles she was “concern[ed]” about whether the incident would affect

Knowles’s view of the evidence and her decisionmaking. Knowles never

equivocated on whether she could judge the evidence fairly. Knowles repeatedly

assured trial counsel that she could put aside her own experience and decide the

case fairly, on its own merits. Moreover, the home invasion crime occurred two

years earlier and the perpetrator was caught and sentenced to 18 years’

imprisonment, a sentence with which Knowles “was pleased.”

      Importantly too, Knowles gave many responses in voir dire that suggested

she might be a very favorable juror from the defense perspective. Regarding the

death penalty, Knowles said she did not believe it should be imposed

automatically; she would want to hear the entire case before deciding on a penalty

recommendation; and she could weigh the evidence and recommend life, if

appropriate, even in a horrible case. Regarding an insanity defense, Knowles

agreed that someone could be so mentally ill that he does not know what he is

                                        37
doing. Knowles “would listen” and “weigh the evidence” on insanity. Knowles

said that the possibility a defendant judged insane could be released in the future

while still dangerous (a possibility that other potential jurors said concerned them)

would not weigh on her mind while she was deciding the insanity issue.

      In sum, Knowles answered all counsel’s questions in a manner indicative of

an unbiased juror. Indeed, Knowles’s responses to the voir dire questions about

critical issues such as the burden of proof, the non-automatic nature of the death

penalty, the ability to be objective, and the ability to consider an insanity

defense—exactly what Owen sought to prove—strongly suggested Knowles

would be a capable juror. Owen had experienced defense counsel, who are

“strongly presumed to have . . . made all significant decisions in the exercise of

reasonable professional judgment.” Strickland, 466 U.S. at 690, 104 S. Ct. at

2066. Based on these facts, Owen’s trial counsel could have reasonably chosen

not to strike Knowles from the jury. Thus, Owen has not shown deficient

performance by his trial counsel in not striking Knowles and, therefore, Owen has

not shown the Florida Supreme Court decision as to Knowles was unreasonable,

much less contrary to clearly established federal law.

      As for Matousek and Griffin, Owen claims his trial counsel were ineffective

for not striking them because, he contends: (1) Matousek thought death should be

                                          38
imposed for rape in some circumstances; (2) both Matousek and Griffin indicated

they were in favor of automatic imposition of the death penalty; and (3) Griffin

said she would “probably” vote for the death penalty regardless of what she heard

if the defendant killed more than one person. Again, on the particular facts of this

case, Owen has not shown deficient performance under Strickland as to Matousek

and Griffin.

      First, we consider the specific statements by Matousek and Griffin and their

context. Matousek’s statement on imposing the death penalty for rape came when

she was asked for her personal opinion on whether the death penalty “should be

applied to more crimes than murder.” Matousek responded, “Not necessarily,” but

allowed that “[u]nder some circumstances, it could be rape.” Next, defense

counsel asked Matousek whether, given that Owen’s case “involves a charge of

first degree murder and sexual battery or rape,” she thought that any penalty other

than death would be appropriate. Matousek “thought it possibly could be[,]

depending, as the judge has said, on the aggravating and/or mitigating

circumstances.”

      On her questionnaire, which Matousek and the other jurors filled out before

voir dire, Matousek had written “depends on the circumstances” in response to the

questions whether the death penalty should be imposed automatically when the

                                         39
defendant kills another person, or when the defendant kills more than one person.

Asked at voir dire about the circumstances under which she thought the death

penalty should be imposed automatically, Matousek answered, “I believe that if it

was a premeditated murder and there were no mitigating circumstances at all, then

it should be automatic.”23

       Griffin marked on her questionnaire, and explained at voir dire, that she felt

the death penalty should be imposed automatically when the defendant kills more

than one person. The State Attorney asked, “Does that mean if you felt that the

defendant had killed four or five people, that [nothing] that you heard [] would

convince you that anything other than the death penalty would be appropriate?”

Griffin said no, that “it just depends.”

       Later, Griffin was asked again about automatic imposition of the death

penalty, and Griffin said she would “[p]robably” vote for the death penalty if there

were more than one victim killed. However, Griffin told the court she “could

follow the law” and her opinion that in some cases a death sentence should be

imposed automatically would not “take precedence over Florida law.” She also


       23
          We point out that Matousek’s statement about “automatic” imposition of the death
penalty—in particular her reference to a complete lack of mitigating circumstances—could be
reasonably construed to mean that Matousek was referring to the appropriate penalty when the
result of a weighing process was obvious, not that she believed in a truly “automatic” imposition
of the death penalty with no weighing to be done.

                                               40
affirmatively said that she understood the death penalty was not automatic and that

she would not have any problem engaging in the weighing process involved.

       Thus, the important context is that: (1) Matousek’s and Griffin’s comments

were made in response to questions about their personal opinions and beliefs about

the death penalty; and (2) both jurors said more than once that they understood

Florida law mandated a weighing process and not automatic imposition of the

death penalty, and that they could follow Florida law.24

       In addition, as with Knowles, both Matousek and Griffin gave responses

that were favorable from the defense perspective, especially with regard to the

insanity defense that Owen’s counsel had chosen. Matousek believed it was right

to consider whether someone was insane at the time of the offense as part of

determining his guilt. Matousek explained:

       If a person who is living in the real world does something that is wrong,
       whether it’s a terrible crime or not, then they should be punished for
       that. If the world they are living in is differ[ent] from my world and they
       don’t know what they have done is wrong, then they should be held or
       given counseling, but they shouldn’t necessarily be treated the same as
       the person who knew what they were doing.

If Matousek, after hearing all the evidence, did not know whether the defendant

       24
          Griffin’s other statements that show a lack of bias included: (1) her denial that she
would invariably vote for death in a case where the defendant killed four or five people because
“it just depends”; and (2) her repeated assertion, described later, that she understood the law
mandated a weighing process instead of automatic imposition of the death penalty, and that she
could follow the law in that regard.

                                               41
was sane or insane at the time of the offense, she would “have to say not guilty by

reason of insanity because that is the law.” Matousek was okay with that.25

       Similarly, Griffin had experience with psychologists and psychiatrists and

was confident they knew what they were talking about. Insanity could be used as

a defense, Griffin believed, “because sometimes people are insane when they

commit horrible crimes.” If Griffin had a reasonable doubt about whether the

defendant was sane or insane at the time of the crime, Griffin would find him not

guilty by reason of insanity. When told that was the law and asked if “that’s the

way the law ought to be,” Griffin said yes.

       Other favorable responses concerned the death penalty or the penalty phase

process. Matousek stated that her attitude about the death penalty was

“somewhere in the middle.” Matousek was “not opposed in some cases” to

imposing it, but there “certainly” were some circumstances in which life

imprisonment was the appropriate penalty for first-degree murder. In considering

the appropriate penalty, the defendant’s background would be more important to

Matousek than the nature of the crime. Matousek would want to know as much as

possible about the defendant, and would “definitely” want to know about the

       25
         In addition, Matousek thought most mental health experts were well-trained and well-
meaning, and though they did not have “all the answers,” no one did. It “would be maligning the
profession” to say that all such experts gave the opinions they did just because they were paid to.

                                                42
defendant’s degree of mental illness.

      Griffin characterized her feelings about the death penalty as neutral. She

would rather not be on a jury that had to decide whether a person should receive

the death penalty, and she feared having to make that decision, though she could

be fair in making it. Griffin wanted to know anything that could help her make the

decision, including mental health information. Testimony that the defendant had a

mental illness would be important in the guilt and penalty phases, and such

testimony would “[p]robably” make Griffin think the defendant deserved a life

sentence rather than death.

      Under the circumstances, Owen has not shown constitutionally deficient

performance by his attorneys in not striking Matousek or Griffin. Both jurors

insisted they could follow the law. A reasonable attorney in the position of

Owen’s counsel could have concluded that, on balance, Matousek and Griffin

would be favorable jurors compared to other members of the venire. In particular,

both Matousek and Griffin showed themselves to be receptive to mental health

evidence in general, and an insanity defense in particular, which was defense

counsel’s chosen trial theory. Reasonable counsel could conclude, given the

heinous nature of the Slattery murder and sexual assault, that picking jurors

receptive to an insanity defense represented Owen’s best chance to avoid the death

                                         43
penalty. Reasonable counsel also could have concluded that jurors (like Matousek

and Griffin) who were “middle of the road” or “neutral” about the death penalty,

and who wanted to know as much as possible about the defendant’s background in

reaching a penalty-phase decision, would be beneficial to the defense.

       Therefore, to the extent the Florida Supreme Court affirmed the denial of

Owen’s jury-selection ineffective assistance claim based on a finding of no

deficient performance by trial counsel’s not moving to strike the three jurors

during trial, we conclude that finding was not contrary to Supreme Court

precedent, did not unreasonably apply Supreme Court precedent, and was not

based on an unreasonable determination of the facts in light of the state court

evidence.

       5.      Prejudice Prong

       To the extent the Florida Supreme Court’s denial of Owen’s jury-selection

ineffective assistance claim was limited to an analysis of the Strickland prejudice

prong, Owen still is not entitled to relief.26 Carratelli’s actual bias test is arguably

consistent with Strickland. To “show that there is a reasonable probability that,



       26
         The facts of Strickland are obviously distinguishable from Owen V, as Strickland did
not concern a jury-selection ineffective assistance of counsel claim. Indeed, Strickland did not
involve a jury at all, for the petitioner, Washington, pled guilty and then waived his right to an
advisory sentencing jury. See Strickland, 466 U.S. at 672, 104 S. Ct. at 2056–57.

                                                 44
but for counsel’s unprofessional errors, the result of the proceeding would have

been different,” Strickland, 466 U.S. at 694, 104 S. Ct. at 2068, Owen must show

that at least one juror was biased; if no juror were biased, then there is no

“reasonable probability that . . . the result of the proceeding would have been

different.” Id.

       Ultimately, we need not decide whether the Carratelli actual-bias test for

prejudice imposes a higher burden or contradicts the governing Strickland

prejudice standard.27 Even if the Carratelli prejudice test applied by the Florida

Supreme Court in Owen V were contrary to Strickland, and thus our review were

de novo, we conclude that Owen cannot prevail on his ineffective assistance claim.

       We are wholly unpersuaded that there was a reasonable probability of a

different result in either the guilt or penalty phases had Owen’s attorneys removed

these three jurors. All three jurors insisted—repeatedly and unequivocally—that

they could follow the law, and all three jurors gave pro-defense responses to many


       27
          See Williams v. Taylor, 529 U.S. 362, 405, 120 S. Ct. 1495, 1519 (2000) (stating that
state court decision is “contrary to” Supreme Court precedent if “the state court arrives at a
conclusion opposite to that reached by [the Supreme] Court on a question of law” or “confronts
facts that are materially indistinguishable from a relevant Supreme Court precedent and arrives at
a result opposite to [the Supreme Court’s]”); see also id. at 405–06, 120 S. Ct. at 1519 (noting
further that “[t]he word ‘contrary’ is commonly understood to mean ‘diametrically different,’
‘opposite in character or nature,’ or ‘mutually opposed,’” and giving example of a state court’s
rejection of ineffective assistance claim on prejudice grounds because “the prisoner had not
established by a preponderance of the evidence that the result of his criminal proceeding would
have been different”).

                                               45
questions. Moreover, there was no doubt that Owen committed the crime, which

was almost inconceivably heinous and brutal. The presence of Knowles,

Matousek, and Griffin on Owen’s jury does not undermine our confidence in the

outcome. See Rose, 634 F.3d at 1241–42 (noting that prejudice inquiry is

“whether there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different,” and a “reasonable

probability is a probability sufficient to undermine confidence in the outcome”

(quotation marks and citations omitted)). Owen is not entitled to relief on his jury-

selection ineffective assistance of counsel claim.28

D.     Ineffective Assistance of Appellate Counsel

       Owen claims his post-retrial appellate counsel was ineffective for not

raising on direct appeal the State’s allegedly improper cross-examination, during

the guilt phase, of Owen’s mental health expert Dr. Berlin based on that expert’s

       28
          Owen also challenges, as ineffective assistance, three other omissions by his trial
counsel during jury selection: (1) not objecting to the state trial court’s statements to potential
jurors that the mitigating circumstances would be “spelled out,” when the state trial court had not
decided whether to (and later decided not to) give the jurors specific instructions about the non-
statutory mitigating circumstances defense counsel would present; (2) not objecting to the State’s
comment to a potential juror that an insanity defense could be raised whether or not it was valid;
and (3) objecting and obtaining a curative instruction, but not moving to strike the entire jury
panel, after the State asked a potential juror involved in prison ministry whether he had had
contact with Owen in that capacity, thereby suggesting Owen was in prison. The State disputes
whether these claims are within the scope of the COA. In any event, we conclude Owen has not
shown that the Florida Supreme Court’s denial of these allegations of ineffective assistance was
contrary to clearly established federal law, an unreasonable application of such federal law, or
based on an unreasonable determination of the facts in light of the state court evidence.

                                                46
personal views on the death penalty.

      Claims of ineffective appellate counsel are governed by the two-pronged

Strickland test. Philmore v. McNeil, 575 F.3d 1251, 1264 (11th Cir. 2009). As to

performance, we must keep in mind that “the Sixth Amendment does not require

appellate advocates to raise every non-frivolous issue,” for “an effective attorney

will weed out weaker arguments, even though they may have merit.” Id. As to

prejudice, the question “is whether there was a reasonable probability that the

appellate court . . . would have granted the petitioner a new trial” had the issue

been raised. Ferrell v. Hall, 640 F.3d 1199, 1236 (11th Cir. 2011) (quotation

marks and brackets omitted).

      In denying this ineffective appellate counsel claim, the Florida Supreme

Court found that, “even if the trial court erred in allowing the State to question Dr.

Berlin regarding his personal beliefs on the death penalty, any error was

harmless.” Owen V, 986 So. 2d at 557. The Florida Supreme Court reasoned that:

(1) “the State’s questioning was not damaging to Dr. Berlin’s testimony about

Owen’s sanity”; (2) Dr. Berlin answered the question professionally and his

answer indicated he did not hold so strong a view on the death penalty that he was

biased; (3) the State “did not dwell on the issue”; and (4) “three other mental

health experts testified at the guilt phase about Owen’s sanity.” Id. Thus, the

                                          47
Florida Supreme Court concluded, “it seems unlikely that knowledge of Dr.

Berlin’s view on the death penalty improperly influenced the jury’s deliberation

about Owen’s defense. The issue would have been found to be without merit on

direct appeal.” Id.

       After our own review of the record and Owen’s arguments, we conclude

that the Florida Supreme Court’s denial of this claim was based on a reasonable

determination of the facts in light of the record, and neither contravened nor

unreasonably applied clearly established Supreme Court precedent. Owen is not

entitled to relief.

                               III. CONCLUSION

       We affirm the district court’s denial of Owen’s § 2254 petition.

       AFFIRMED.




                                         48